Present:   All the Justices

RUSSELL COUNTY DEPARTMENT
OF SOCIAL SERVICES
                       OPINION BY JUSTICE LEROY R. HASSELL, SR.
v. Record No. 990309               January 14, 2000

SHEILAH JACKSON O'QUINN

           FROM THE CIRCUIT COURT OF RUSSELL COUNTY
              Nicholas E. Persin, Judge Designate

     The primary issue we consider in this appeal is whether

Code §§ 8.01-186 and -191, which are contained in the Virginia

Declaratory Judgment Act, authorize a circuit court to award

attorney's fees to a prevailing litigant.

     The relevant facts are not in dispute.   The Russell

County Department of Social Services reassigned its employee,

Sheilah Jackson O'Quinn, from a position of child protective

services worker to a different position within the Department

of Social Services.   O'Quinn considered the reassignment a

demotion, and she filed a grievance utilizing the Russell

County grievance procedure.

     James Gillespie, Russell County Administrator, ultimately

determined that O'Quinn should be reinstated to her former

position as a child protective services worker.   The

Department of Social Services filed a bill of complaint for

declaratory judgment in the circuit court, styled Russell

County Department of Social Services v. O'Quinn, and requested

that the court declare that the county administrator had
erroneously determined that O'Quinn's complaint was grievable.

The circuit court dismissed the bill of complaint because the

court concluded that it lacked subject matter jurisdiction.

     O'Quinn instituted this proceeding by filing a suit for

declaratory and injunctive relief.   She requested that the

circuit court compel the Department of Social Services to

reinstate her to the position of child protective services

worker.   She also requested attorney's fees and costs.   The

circuit court entered a decree which, among other things,

ordered O'Quinn's reinstatement and established a schedule for

the filing of O'Quinn's verified petition for attorney's fees

and costs.   Subsequently, the court considered O'Quinn's

petition for attorney's fees, and memoranda submitted by

counsel for O'Quinn and the Department of Social Services, and

entered a decree which awarded O'Quinn $6,405 in attorney's

fees and $1,075 in costs.   The court stated in its decree that

a "[c]ourt, sitting in equity, is vested with the authority

and discretion to award reasonable attorney's fees and costs

as 'further relief' pursuant to . . . Code . . . §§ 8.01-186

and 8.01-191."   The Department of Social Services appeals.

     Code § 8.01-186 states:

          "Further relief based on a declaratory judgment
     order or decree may be granted whenever necessary or
     proper. The application shall be by motion to a
     court having jurisdiction to grant the relief. If
     the application is deemed sufficient the court


                                2
     shall, on reasonable notice,   require an adverse
     party whose rights have been   adjudicated by the
     declaration of right to show   cause why further
     relief should not be granted   forthwith."

Code § 8.01-191 states:

          "This article is declared to be remedial. Its
     purpose is to afford relief from the uncertainty and
     insecurity attendant upon controversies over legal
     rights, without requiring one of the parties
     interested so to invade the rights asserted by the
     other as to entitle him to maintain an ordinary
     action therefor. It is to be liberally interpreted
     and administered with a view to making the courts
     more serviceable to the people."

     The Department of Social Services argues that the circuit

court erred in awarding attorney's fees to O'Quinn because

neither the Virginia Declaratory Judgment Act nor any other

statute provides for such an award.   Responding, O'Quinn

asserts that Code §§ 8.01-186 and -191 authorize a circuit

court to award attorney's fees to a prevailing litigant.

Continuing, O'Quinn contends that Code § 8.01-191 mandates

that courts liberally construe the statutes contained in the

Virginia Declaratory Judgment Act and that the words "further

relief" contained in Code § 8.01-186 authorize a court to make

an award of attorney's fees.   We disagree with O'Quinn.

     The plain language contained in Code § 8.01-191 requires

that the courts interpret and administer the Virginia

Declaratory Judgment Act "with a view to making the courts




                                3
more serviceable to the people."      This statute, however, does

not authorize a court to make an award of attorney's fees.

        We have repeatedly stated that the "general rule in this

Commonwealth is that in the absence of a statute or contract

to the contrary, a court may not award attorney's fees to the

prevailing party."     Prospect Development Co. v. Bershader, 258
Va. 75, 92, 515 S.E.2d 291, 300 (1999); accord Gilmore v.

Basic Industries, Inc., 233 Va. 485, 490, 357 S.E.2d 514, 517

(1987).    Even though we have recognized that there are certain

exceptions to this rule, none of those exceptions is pertinent

here.     See Bershader, 258 Va. at 92, 515 S.E.2d at 300.

Rather, O'Quinn must identify a specific statutory grant of

authority that enables a court to award attorney's fees to

her.

        Contrary to O'Quinn's assertion, the phrase "further

relief" contained in § 8.01-186 does not authorize a court to

award attorney's fees to a litigant.     Rather, that term

permits a court to enter necessary orders to implement or

enforce a declaratory judgment entered by the court.      See

Winborne v. Doyle, 190 Va. 867, 872-73, 59 S.E.2d 90, 93

(1950).    We simply cannot, and will not, infer that the

General Assembly intended to authorize a court to award

attorney's fees in a declaratory judgment action when the




                                  4
Virginia Declaratory Judgment Act fails expressly to grant

such authority.

     The Department of Social Services also contends that the

circuit court erred in awarding costs to O'Quinn that included

costs she incurred in the first proceeding that the Department

of Social Services initiated, and the present proceeding.       The

Department of Social Services asserts that the proceedings are

two distinct proceedings, and O'Quinn is not entitled to

recover for costs incurred in the former proceeding.      The

Department of Social Services also asserts that the circuit

court abused its discretion by awarding certain costs because

such costs are not recoverable.       O'Quinn argues that the

Department of Social Services failed to raise these issues in

the circuit court and, therefore, these issues cannot be

asserted for the first time on appeal.      We agree with O'Quinn.

     The Department of Social Services argued in the circuit

court that the decision to award costs was within the

discretion of the court, but it "would not be 'just and

proper'" to award costs to O'Quinn.      The Department of Social

Services did not assert in the circuit court the arguments

that it raises here.   We will not permit the Department of

Social Services to raise these issues for the first time on

appeal.   Rule 5:25.




                                  5
     Accordingly, we will affirm that portion of the circuit

court's judgment which awards costs to O'Quinn, we will

reverse that portion of the judgment which awards attorney's

fees, and we will enter final judgment here.

                                                 Affirmed in part,
                                                 reversed in part,
                                               and final judgment.




                               6